Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
After a further search and thorough examination of the present application and in light of the prior art made of record and the applicant’s arguments, claims 1-3, 6-13 and 16-20 (now renumbered 1-16 for issue) are found to be in condition for allowance.

Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
	In the light of amendment to claims on 04/29/2021 and applicant’s arguments and clarifications, the examiner withdraws the previously made double patent rejection.
Furthermore, applicant’s arguments with respect to rejections under 35 U.S.C. § 103 the rejection(s) of the amended claims 1 and 11 on 04/29/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
The claims are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose “ wherein before executing video enhancement operation on the current frame by using the control parameters of all the regions in the current frame, further comprising: for each region i in the current frame, judging whether an absolute value of a difference between a control parameter of a neighbouring region and a control parameter of the region i exceeds a specified threshold value or not; if an absolute value of a difference between a control parameter of at least one neighbouring region and the control parameter of the region i exceeds the specified threshold value, calculating a new control parameter according to a preset algorithm, and determining the new control parameter as the control parameter of the region i; and if the absolute values of the differences between the control parameters of all the neighbouring regions and the control parameter of the region i do not exceed the specified threshold value, keeping the control parameter of the region i unchanged.” as recited in the claims.
No other relevant prior art has been found to anticipate or obviate the claimed matter as specifically recited in the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487